Title: From George Washington to the Continental Congress Marine Committee, 6 October 1779
From: Washington, George
To: Continental Congress Marine Committee


        
          Gentn
          West point Octobr 6th 1779
        
        I had the honor yesterday to receive your favor of the 28th of September—accompanied by a Copy of your Letter of the same date to the Commissioners of the Navy Board at Boston; and am happy in the correspondence of your ideas, with mine upon the subject of it. I wrote Congress on the 4th Instant, and suggested to them the eligibility of the plan which you had already adopted.
        I take the liberty to transmit the inclosed Letter for his Excellency Count D’Estaing to your care—and request that it may meet him on his earliest arrival off the Capes of Delaware. The contents of it are very important and interesting; which considerations will induce the Honourable Committee not to confide it to the care of any person, who is not a trusty and good friend. It cannot reach His Excellency the Count too expeditiously.
        Two pilots—Capn Dobbs & a Mr Redfield set out a few hours ago for Philadelphia—and I should hope from the measures I have taken—that there will be Others immediately with you—or on the Coast of Monmouth, ready to embark on board the Count’s Squadron. I have the honor to be with great respect Gentn Yr Most Obedt servant
        
          Go: Washington
        
      